Exhibit 10.2

[g174481ki01i001.jpg]

 

ASIC DESIGN AND PRODUCTION AGREEMENT

 

between

 

OPEN-SILICON, INC.

490 N. McCarthy Blvd., Suite 220

Milpitas, CA 95035

 

and

 

NETLIST, INC.

51 Discovery, Suite 150

Irvine, CA 92618

 

Customer Contact:

 

 

Telephone No:

 

 

 

 

 

 

Fax No.:

 

 

Email Address:

 

 

--------------------------------------------------------------------------------

Effective Date

 

OPEN-SILICON CONFIDENTIAL               

 

1

--------------------------------------------------------------------------------


 

OPEN-SILICON ASIC DESIGN AND PRODUCTION AGREEMENT

 

THIS ASIC DESIGN AND PRODUCTION AGREEMENT (this “Agreement”) is made and entered
as of                     , 2010 (the “Effective Date”) by and between
OPEN-SILICON, INC., a Delaware corporation with its principal place of business
at 490 North McCarthy Boulevard, Suite 220, Milpitas, California 95035
(“Open-Silicon”) and NETLIST, INC., a Delaware corporation with its principal
place of business at 51 Discovery, Suite 150, Irvine, California 92618
(“Customer”), for purposes of setting forth the terms and conditions governing
the manufacture and sale by Open-Silicon of one or more ASIC devices for
Customer, as further specified in one or more Statements of Work (each, a
“Statement of Work” or “SOW”) attached hereto as Exhibit A and incorporated
herein.

 

1.                                      DEFINITIONS.  Any capitalized terms that
are used herein shall have the meanings set forth below or, if not set forth
below, the meanings ascribed to them in the other exhibits to this Agreement.

 

1.1                               “Delivery Release” means Customer’s
authorization to ship a definite quantity of Products on a specified schedule.

 

1.2                               “Design Respin” is a redesign of a Product due
to a deficiency in the initial design of the Product, as evidenced in the
Prototypes.

 

1.3                               “Intellectual Property Rights” shall mean all
intellectual property rights, including, without limitation, patents,
copyrights, authors’ rights, mask work rights, trademarks, trade names, know-how
and trade secrets, irrespective of whether such rights arise under U.S. or
international intellectual property, unfair competition or trade secret laws.

 

1.4                               “IP Provider” is a third party provider of
intellectual property and/or the embodiments of such intellectual property, by
way of license, sale, or otherwise.

 

1.5                               “Macrocell” shall mean the hardware
implementation of any functions requested by Customer and furnished by
Open-Silicon or its suppliers that Open-Silicon makes available for
incorporation by Customer into a specified Product.

 

1.6                               “Macrofunctions” shall mean the software
implementation of any functions requested by Customer and furnished by
Open-Silicon or its suppliers that Open-Silicon makes available for
incorporation by Customer into a specified Product.

 

1.7                               “Netlist” shall mean the list form in Verilog
or other format of a structural circuit implementation describing the basic
design building blocks and their logical connections.

 

1.8                               “Product” means an application specific
integrated circuit (ASIC) described or referenced in a Statement of Work, and
unless otherwise specified, refers to Production Units and Prototypes.

 

1.9                               “Project Technology” means (i) the [***] and
any [***] in the performance of this Agreement and (ii) [***] in the performance
of this Agreement, and [***] (or otherwise in a writing signed by both parties)
or are [***].

 

1.10                        “Prototypes” are engineering samples or the
preliminary implementations on silicon of a specified Product, which are
intended for internal use, and are not yet qualified and approved for
production.

 

2

--------------------------------------------------------------------------------


 

1.11                        “Prototype Approval” occurs when Customer has
completed the Prototype Approval Form attached hereto as Exhibit B-1, certifying
that the Prototypes meet the agreed to specifications.

 

1.12                        “Production Units” means product manufactured after
Prototype Approval and Release to Production.  Production Units do not include
Prototypes or Risk Product.

 

1.13                        “Project” shall mean the ASIC project specified in
the applicable Statement of Work.

 

1.14                        “Purchase Order” is Customer’s document setting
forth specific Products ordered and including Delivery Release information.

 

1.15                        “Release to Production” occurs when Customer has
completed the Release to Production Form attached hereto as Exhibit B-2.

 

1.16                        “Risk Product” is Product (other than Prototypes)
ordered by Customer pursuant to a Delivery Release for a delivery date occurring
before Release to Production.  For the avoidance of doubt, [***].

 

1.17                        “Services” shall mean the ASIC design and
manufacturing services to be performed by Open-Silicon (or by a third party on
behalf of Open-Silicon) as set forth in a Statement of Work, and any related
consulting services.

 

1.18                        “Statement of Work” or “SOW” means a document which
sets forth the responsibilities and deliverables of each party within the
Project.

 

1.19                        “Subcontractor” is a third party (other than an IP
Provider) who provides services to a party in furtherance or fulfillment of its
obligations to the other party under this Agreement.

 

1.20                        [***] means the occurrence of any of the following:
(i) [***], (ii) [***] of this Agreement by Open-Silicon [***], (iii) [***] or
other similar laws, (iv) [***]; or (v) [***].

 

2.                                      ASIC DEVELOPMENT AND PRODUCTION.

 

2.1                               Development Services.  The development
activities for Products covered by this Agreement shall be set forth in one or
more SOWs developed and mutually agreed to by the parties.  Each SOW shall set
forth the responsibilities and deliverables of each party regarding the
development of the Products.  Each party will perform its obligations and
deliver its deliverables as set forth in and in accordance with the applicable
SOW, and each party will cooperate with the other for the timely achievement of
Project milestones.  In performing the Services, Open-Silicon shall provide its
own personnel, equipment, tools and other materials at its own expense. 
Customer will promptly acknowledge the completion of each milestone (at the
request of Open-Silicon, such acknowledgement shall be in writing in
substantially the form of Exhibit D). Customer acknowledges and agrees that
Open-Silicon’s ability to perform the Services and to deliver its deliverables
may be dependant upon Customer’s timely delivering certain deliverables or
information as set forth in the applicable SOW.  In the event that Open-Silicon
cannot timely meet its development or delivery obligations due late delivery of
such Customer deliverables and/or information, the parties shall renegotiate in
good faith any affected schedule as reasonably necessary in light of the extent
and nature of the delay.

 

2.2                               ECO Process.  Open-Silicon will [***] to
implement Customer’s requests for changes to the SOW and/or the design of the
Products (“Change(s)”), provided such Changes are technically feasible. 
Customer will submit requested Changes in writing.  Open-Silicon will promptly
evaluate such

 

3

--------------------------------------------------------------------------------


 

requests and inform Customer in writing of the potential effects on the SOW
[***], including: (i) effect on the original schedule, (ii) effect on the
engineering development charges, (iii) effect on the estimated production unit
pricing due to die size, package or other changes, and (iv) other relevant
factors.  Any Changes that are mutually agreed to in writing shall be documented
in accordance with Open-Silicon’s Engineering Change Order process (“ECO
Process”) described in Exhibit C. The parties will discuss in good faith any
requested Changes and any impacts of pricing and scheduling of such Changes. 
Unless Changes are mutually agreed to in writing by the parties, the parties
will continue their respective activities under the SOW without making any
modifications to the SOW and/or the design of the Products.

 

2.3                               Delivery of Prototypes.  Upon completion of
the engineering milestones specified in the SOW, Open-Silicon will manufacture
and deliver the Prototype units to Customer in accordance with the SOW.
Open-Silicon shall test each Prototype with the test program as specified in the
SOW prior to delivery and shall provide all test results to Customer together
with the Prototypes (provided, however, that such test results shall not be
binding on Customer).  The parties’ activities in such regard will be further
defined within the SOW. Customer acknowledges the Prototypes are delivered and
intended for evaluation purposes only and are not intended for other use or
resale for use in any system or application.

 

2.4                               Prototype Evaluation.  Customer will promptly
evaluate the Prototypes and advise Open-Silicon in writing whether the
Prototypes conform to agreed upon specifications for the Product, as set forth
in the SOW.  The prototype evaluation period shall not exceed [***] after
shipment of initial prototypes (the “Prototype Evaluation Period”).  If Customer
concludes during the Prototype Evaluation Period, that the Prototypes are not
conforming, then Customer will submit a written notice of rejection (“Notice of
Prototype Rejection”) to Open-Silicon describing in reasonable detail the
perceived deficiency or nonconformance of the prototype.  [***].  Customer may
accept the Prototypes prior to the expiration of the Prototype Evaluation Period
by signing and submitting to Open-Silicon a Prototype Approval Form attached
hereto as Exhibit B-1.

 

2.5                               Effect of Notice of Prototype Rejection.  If
Customer submits a Notice of Prototype Rejection, the Parties will mutually
cooperate to determine the source of any Prototypes nonconformance stated in the
Notice of Prototype Rejection. Further, Customer and Open-Silicon will cooperate
to resolve and, as appropriate, to develop and implement a corrective action
plan, to remedy all reported defects.  Open-Silicon shall deliver a corrected
version of such Prototype within a reasonable period of time given engineering
time and manufacturing lead times.  The process detailed in Sections 2.3, 2.4
and 2.5 shall be repeated until the Prototypes successfully pass Customer’s
evaluation in accordance with Section 2.4 (“Conforming Prototypes”), and the
cost for such repeated procedure shall be borne by Open-Silicon; provided,
however, that if a Design Respin is required for any reason other than an error
or deficiency resulting from the design services provided by Open-Silicon or its
Subcontractors, Customer will be liable for the costs associated with the Design
Respin. If Open-Silicon fails to deliver Conforming Prototypes after the
foregoing procedure is [***] shall [***] of this Agreement and [***] may, in its
[***] either (i) [***], or (ii) [***] and [***].

 

2.6                               Changes to Functionality or Performance. In
the event that Customer desires to change the functionality or performance of
the Product (either before or after delivery of Prototypes) and receive new
Prototypes prior to Release to Production, Customer and Open-Silicon will
develop a new mutually agreed upon SOW or will amend the existing SOW, in
accordance with the ECO Process set forth in Section 2.2.

 

2.7                               Risk Product.  Prior to Release to Production,
Customer may request the delivery of Risk Product.  The provision by
Open-Silicon of Risk Product to Customer will be subject to the terms of this
Section 2.7, as well as such other terms and conditions separately agreed to by
the parties.  [***].  Customer assumes full responsibility and liability for
Risk Product, including but not limited to all work in process (WIP) without
regard to issues of design or performance.

 

4

--------------------------------------------------------------------------------


 

2.8                               Acceptance Prior to Manufacturing. 
Open-Silicon will not commence production of Production Units until Customer
confirms the Release to Production of the Product by signing and submitting a
Release to Production Form attached hereto as Exhibit B-2, and submitting a
purchase order for the units as set forth in Section 4.2.

 

2.9                               Escrow.  Within [***] after the Effective
Date, Open-Silicon and Customer will enter into a technology escrow agreement
(the “Escrow Agreement”), with terms reasonably satisfactory to both parties,
with [***] or another escrow agent designated by Customer (“Escrow Agent”). 
Thereafter, Open-Silicon will deposit with the Escrow Agent the following items
on a regular basis (i.e., as soon as they are developed or created) during the
term of this Agreement: (a) all [***] developed, created or obtained by or for
Open-Silicon, and (b) such [***] in [***] possession necessary or useful to
enable a [***] or other relevant vendors to [***] and collectively with the
[***] will [***] to ensure that the Escrow Materials deposited with the Escrow
Agent are kept current.  Customer shall be responsible for any and all payments
to the Escrow Agent associated with such Escrow Agreement; provided that in the
event of [***].  The parties agree, and the Escrow Agreement will specify, that
upon receipt by the Escrow Agent of a written notice from [***] has occurred,
[***] will immediately [***] (i) [***] and (ii) [***] hereby covenants that it
will [***] until the [***] further agrees that [***] created or developed [***]
hereunder will [***] to perform the Services on [***] to [***] unless and until
[***] or a [***].

 

3.                                      COMPENSATION FOR DESIGN SERVICES.

 

3.1                               NRE Fees.  Design engineering charges for
Product development are set forth in the applicable SOW and are based on the
specifications and assumptions therein (“NRE Fees”).  Customer will pay the NRE
Fees in accordance with the milestone schedule set forth in the applicable SOW. 
Unless otherwise specified in the SOW, Open-Silicon will invoice Customer upon
successful completion of each such milestone (which shall be determined in
accordance with the acceptance criteria and procedure set forth in this
Agreement and the applicable SOW).  Payments relating to a milestone, the
completion of which has been acknowledged by Customer, [***].  Payment of NRE
Fees will be payable within [***] after Customer’s receipt of the invoice.  If
Customer requests changes to the specifications or the SOW that increase the
cost of the development, Open-Silicon will evaluate the requested changes and
notify Customer in writing of the increased costs that Customer will be required
to pay, in accordance with Section 2.2.

 

3.2                               Taxes.  Each party shall bear and be
responsible to pay any tax (and any related interest or penalty), however
designated, legally imposed upon it with respect to the design and development
activities contemplated by this Agreement.

 

4.                                      FORECASTING AND ORDERS FOR PRODUCTION
UNITS.

 

4.1                               Forecasts.  Following Release to Production,
Customer shall provide Open-Silicon, on a monthly basis, good-faith, non-binding
rolling forecasts of its purchase requirements for the Production Units, [***]
following the month in which the forecast is submitted (each, a “Forecast”). Any
Forecasts provided by Customer are for planning purposes only and do not
constitute a Delivery Release or other commitment by Customer. Customer shall
have no obligation with respect to the purchase of Products under this Agreement
until such Products are specified in an issued Purchase Order that contains
specific Delivery Release dates for specific Products.

 

5

--------------------------------------------------------------------------------


 

4.2                               Purchase Orders.  Customer may order
Production Units from time to time by issuing a purchase order to Open-Silicon
for such units.  Open-Silicon shall confirm its receipt of such purchase order
within [***] in a written acknowledgment to Customer.  Such purchase order shall
not request delivery inconsistent with the applicable lead time (as set forth in
the applicable SOW) without a line item for the appropriate expedite fees.
Customer’s purchase orders and Forecasts may [***] for Production Units set
forth in the applicable SOW.  Open-Silicon will not be obligated to make
shipments [***]. Any Customer purchase order received by Open-Silicon that
complies with the foregoing (a “Purchase Order”) shall be binding on Customer
and Open-Silicon.  All Purchase Orders and Open-Silicon’s acknowledgements shall
be subject to and expressly limited to the terms and conditions of this
Agreement and the applicable SOW and any terms or conditions contained in
Purchase Orders or acknowledgements (or in other documents issued by either
party) that are inconsistent with or in addition to the terms and conditions
contained in this Agreement or the applicable SOW shall be of no force or
effect, regardless of any failure of Open-Silicon or Customer to object to such
terms or conditions, unless expressly accepted in writing by both parties.

 

4.3                               Supply Commitment.  During the term of this
Agreement, Open-Silicon agrees to supply to Customer [***] of Customer’s
requirements for the Production Units, as specified in Purchase Orders that are
[***] of the then-current Forecast.  Notwithstanding the foregoing, Customer
understands that yields for Production Units are subject to fluctuations;
therefore, Customer will accept delivery of and accept as full performance:
(a) [***] or (b) [***] of the total quantity ordered, with price adjusted for
the quantity actually delivered.

 

5.                                      CANCELLATION AND RESCHEDULING OF ORDERS.

 

5.1                               Cancellation.  Upon notice to Open-Silicon,
Customer may cancel any Purchase Order or portion thereof at any time, subject
only to the applicable cancellation fees set forth below:

 

Time of cancellation

 

Cancellation fee (percentage of
sales price of cancelled units)

[***] weeks or more prior to the delivery date

 

[***]

[***] weeks prior to the delivery date

 

[***]

[***] weeks prior to the delivery date

 

[***]

[***] weeks prior to the delivery date

 

[***]

 

Notwithstanding the above, Open-Silicon shall use commercially reasonable
efforts to mitigate any damages or expenses it may incur due to Customer’s
cancellation of a Purchase Order (or a portion thereof) by redeploying the
Production Units ordered in such Purchase Order to other Purchase Orders of
Customer, and Customer’s payment obligation under this Section shall be reduced
accordingly.  For purposes of this Section 5.1, “delivery date” with respect of
any Purchase Order or portion thereof which has been rescheduled under
Section 5.2 shall be deemed to mean the delivery date prior to any rescheduling;
provided, however, that any rescheduling of more than thirteen (13) weeks prior
to the delivery date shall be deemed a new Purchase Order with a new delivery
date.

 

5.2                               Rescheduling. Each Purchase Order may be
deferred by Customer no more than [***] time and by no more [***], subject to
the terms of this Section 5.2.  Customer acknowledges and agrees that the right
to defer or reschedule an order will be subject to the scheduling flexibility of
the foundry.  Moreover, Customer agrees that, in the event that Customer
requests to reschedule an order as permitted by this Section 5.2, Customer shall
be responsible for reimbursing any costs incurred by Open-Silicon as a result of
such rescheduling.  Notwithstanding the foregoing, any Purchase Orders with
scheduled delivery dates beyond the applicable lead time may be rescheduled by
Customer at any time upon written notice to Open-Silicon, provided that [***]
incurred by Open-Silicon as a result of accommodating Customer’s request.

 

6

--------------------------------------------------------------------------------


 

5.3                               Process Discontinuance by Foundry.  If for any
reason, Open-Silicon’s third party foundry supplier discontinues a process,
Open-Silicon shall give Customer written notice thereof [***] prior to the last
date on which Customer can place an order for Production Unit(s) to be affected
by such process discontinuance, and will use its diligent efforts to provide
Customer with longer than [***] notice of same.  If such foundry discontinues or
is expected to discontinue a process, Open-Silicon shall [***] to a [***] and
shall provide [***] to effect a smooth and seamless transition.

 

6.                                      TITLE AND DELIVERY.

 

6.1                               Deliveries.  All shipments to delivery
destinations are made [***] at the [***]. All Products shall be deemed accepted
by Customer upon delivery at point of shipment, subject to the Limited Product
Warranty set forth in Section 10.  Title to Production Units and risk of loss
pass to Customer, or in the case of a Drop Shipment (as defined below), to the
receiving party of the shipment (unless such receiving party is serving as
Customer’s agent, in which event, title and risk of loss will pass to Customer),
upon [***]. In the absence of written instructions from Customer, all Products
shall be packed and prepared for shipment in a manner that: (i) follows good
commercial practice; (ii) is acceptable to common carriers for shipment at the
lowest rate; and (iii) is adequate to ensure safe arrival.  Open-Silicon shall
mark all containers with Purchase Order number, lot tracking information, date
of shipment, and Customer’s and Open-Silicon’s names, provided in the event that
any shipments are made to Customer’s customers (“Drop Shipments”), upon
Customer’s request, Open-Silicon’s name will be omitted from the containers. 
Shipment of Production Units may originate from either Open-Silicon or its
Subcontractors or authorized distributors.

 

6.2                               Delivery Timeframes.  Open-Silicon will
deliver Products in accordance with the delivery dates set forth in Customer’s
Purchase Order.  In the event that Production Units ordered in a Purchase Order
are delivered late solely due to Open-Silicon’s (excluding its Subcontractors’)
delay, Customer will be entitled to deduct from the payments otherwise due to
Open-Silicon for such Purchase Order an amount equal to [***] of the total
amount of such payments for each week the shipment is late, [***] provided,
however, that if the delayed Production Units are delivered to Customer within
[***] of the scheduled delivery date, such deduction will be waived.  Without
limiting the generality of the foregoing, Open-Silicon will give Customer prompt
notice if it reasonably expects a delay in meeting a delivery date or that only
a portion of the Products will be available for shipment to meet a delivery
date, and Open-Silicon will specify the reasons therefor.  For partial
shipments, Open-Silicon will ship the available Products unless directed by
Customer to reschedule a shipment. Customer may specify a delivery destination
other than its own premises (e.g., Drop Shipment) in order to facilitate
delivery directly to its customers. Open-Silicon does not require that delivery
be made directly to Customer. For the avoidance of doubt, Customer will be
responsible for all costs relating to shipment.

 

6.3                               Early Deliveries.  If Products are delivered
more than [***] in advance of the Delivery Dates, Customer may, at its option,
either return the Products at Open-Silicon’s expense or keep the Products with
payment due as provided in this Agreement.

 

6.4                               Die Banking.  Open-Silicon will provide die
banking services to Customer in accordance with the terms and conditions of
Exhibit E (“Die Banking”). Customer shall order sufficient material be held in
die bank to assure continued supply of product within its Forecast.

 

7

--------------------------------------------------------------------------------


 

7.                                      PRODUCTION UNITS PRICING AND PAYMENT.

 

7.1                               Pricing.  Product pricing is set forth in the
SOW.  Both parties acknowledge and agree that pricing will not be known until
die size is fixed and actual performance frequency and yield of the design is
established.  If die size increases or performance/yield is marginal, then Open
-Silicon may in good-faith increase pricing in accordance with such changes and
to the extent that such price increase shall be reasonable

 

7.2                               Payment.  Unless otherwise agreed, payment
terms are [***] from receipt of invoice by Customer. For overdue invoices that
are not reasonably disputed by Customer, Customer will pay Open-Silicon interest
on the overdue amount at a rate of [***] for each month or part of a month (or
the maximum rate allowed by law, whichever is less) that the payment is
overdue.  For the avoidance of doubt, for Product invoices, Open-Silicon will
invoice Customer upon Product shipment, unless shipment is not made (at
Customer’s request), in which event, Open-Silicon will invoice Customer when
such Product is ready for shipment.  Unless otherwise instructed by Open-Silicon
in writing, all amounts payable to Open-Silicon shall be paid by company check,
tendered to such address as Open-Silicon shall designate in an invoice or other
notice. Should the parties agree that payments will be made by wire transfer,
then Customer shall instruct the paying financial institution to route all
domestic wire transfers via FEDWIRE).

 

7.3                               Taxes.  Customer is responsible for and will
pay any tax on Production Units.  The prices specified in each applicable quote
and/or SOW excludes all duties, taxes and excises and specifically excludes
value-added tax (VAT) relating to Production Units.  Open-Silicon shall
separately state such taxes if it is required by law to collect such taxes, and
Customer agrees to pay such amounts.  The parties will reasonably cooperate to
take advantage of benefits provided by any tax treaties.

 

8.                                      TERM.

 

This Agreement shall commence as of the Effective Date and, subject to
Section 9.4 below and unless earlier terminated in accordance with Section 9
(“Termination”), shall remain in force for a period of [***], except that [***]
will [***] after the Effective Date.

 

9.                                      TERMINATION.

 

9.1                               Termination for Cause.  Either party may
terminate this Agreement and/or any or all SOWs upon at least [***] prior
written notice if the other party materially breaches any term or condition
hereof and fails to cure the breach within the notice period.  The parties
acknowledge that any breach of Sections 4.3 or 7.1 shall be deemed a material
breach of this Agreement.

 

9.2                               Termination for Infringement.  Open-Silicon
may, upon written notice to Customer, suspend its obligations under an SOW in
respect of certain Products where Open-Silicon reasonably believes, after good
faith discussions with Customer, that a third party suit or action brought
against Open-Silicon and/or Customer alleging that the design, manufacture, or
sale of such Products violates the intellectual property rights of the third
party has merits.  A suspension under this Section 9.2 that continues for more
than [***] shall be deemed a termination of the SOW for such Products.

 

9.3                               Termination for Business Discontinuity. 
Either party may terminate this Agreement and/or any or all SOWs in the event
that the other party (a) becomes insolvent, otherwise unable to pay its debts as
they mature, makes an assignment for the benefit of creditors, or files, or has
filed against it (which is not dismissed in [***]), any claim for an action in
bankruptcy or under any other debtor, insolvency, liquidation, or other similar
laws, or (b) dissolves, or otherwise ceases doing business in the ordinary
course.

 

8

--------------------------------------------------------------------------------


 

9.4                               Effect of Termination.  Upon termination, each
party will return to the other, or at the other party’s request, destroy (and
certify in writing as to such destruction), all Confidential Information in such
party’s possession provided by the other party, provided that (i) in the event
that there is any dispute arising out of or relating to this Agreement or the
termination thereof, each party will be permitted to retain such information as
may be relevant to resolution of that dispute but use such information solely in
the resolution of the dispute and not for any other purpose, including but not
limited to, any commercial use, and when such dispute is resolved, each party
will return the retained Confidential Information to the other party;
(ii) Open-Silicon will be permitted to retain such information as is necessary
for Open-Silicon to perform its surviving obligations under this Agreement; and
(iii) Customer will be permitted to retain such information as is necessary for
Customer to perform its surviving obligations or exercise surviving rights under
this Agreement. Customer remains liable to pay Open-Silicon for Products and
Services received (and accepted, if applicable) through the respective date of
termination, and any applicable cancellation charges hereunder. [***]. The
following sections will survive any expiration or termination of this Agreement:
Section 1 (“Definitions”); Section 2.7 (“Risk Product”) (solely with respect to
the warranty disclaimer), Section 2.9 (“Escrow”); Section 3 (“Compensation for
Design Services”) (solely with respect to amounts incurred upon or prior to
expiration or termination); Section 7 (“Production Units Pricing and Payment”);
Section 9.4 (“Effect of Termination”); Section 10 (“Limited Product Warranty;
Disclaimer”) (solely with respect to the warranty disclaimers); Section 11
(“Limitation of Liability”); Section 12 (“Confidentiality and Publicity”);
Section 13 (“Intellectual Property Ownership; Licensing”) (except for
Section 13.4); Section 14 (“Indemnification”); Section 17 (“Governing Law”); and
Section 18 (“Miscellaneous”).  Notwithstanding anything to the contrary, upon
any termination or expiration of this Agreement, Customer shall be permitted to
sell all remaining inventory of Products in Customer’s possession, and to retain
all Prototypes and related design information to permit providing maintenance
and support services to its customers.

 

10.                               LIMITED PRODUCT WARRANTY; DISCLAIMER.

 

10.1                        Limited Product Warranty.  Open-Silicon warrants
solely to Customer that Production Units delivered hereunder will [***] approved
by Customer and, if properly used, will be [***] for [***] following the date of
receipt of the Production Units by Customer. Except as expressly set forth in
this Agreement (or an SOW), Open-Silicon makes no warranty with respect to any
Services, Prototypes, or Risk Product.  [***].

 

10.2                        Remedy.  If any Production Unit furnished by or for
Open-Silicon fails to conform to the warranty provided in Section 10.1 (“Limited
Product Warranty”), Open-Silicon’s sole and exclusive liability and Customer’s
sole and exclusive remedy will be, at Open-Silicon’s option and expense, to
promptly repair or replace the Production Unit, or if repair or replacement is
not technically feasible, refund to Customer an amount equal to the price paid
for any such Production Unit which fails during the applicable warranty period,
provided that: (a) Customer notifies Open-Silicon in writing during the warranty
period indicated above that such Production Unit is defective and furnishes an
explanation of the deficiency; (b) upon Open-Silicon’s request, such Production
Unit is returned, either to Open-Silicon’s service facility or to such other
facility designated by Open-Silicon, at Open-Silicon’s risk and expense; and
(c) the claimed deficiencies exist and were not caused by accident, misuse,
neglect, improper installation, improper testing or unauthorized alteration or
repair (all of which will operate to void the warranty provided herein).  If
such Production Unit is defective, and Open-Silicon elects to repair or replace
it, the transportation charges for the repaired or replaced Production Unit from
Open-Silicon to Customer within the USA will be paid by Open-Silicon.  For all
other locations, the Limited Product Warranty excludes all costs of shipping,
duty, customs clearance, and other related charges.  A repaired or replaced
Production Unit will continue to be warranted for the longer of [***] from the
original shipment date of the defective Production Unit or [***] after Customer
receives the replacement or repaired Production Unit.  All Production Units
returned to Open-Silicon shall be returned in accordance with Open-Silicon’s
return material authorization procedure. [***].

 

9

--------------------------------------------------------------------------------


 

10.3                        Disclaimer. [***].

 

10.4                        Third Party Technology.  Customer will be
responsible for all third party technology provided or requested by Customer to
be included in the Product to ensure that such technology is compatible with,
and suitable for, Customer’s intended purposes and applications.

 

11.                               LIMITATION OF LIABILITY.

 

11.1                        Consequential Damages Disclaimer. [***], IN NO EVENT
WILL EITHER PARTY OR ITS SUPPLIERS BE LIABLE FOR ANY INCIDENTAL,
PUNITIVE, INDIRECT, OR CONSEQUENTIAL DAMAGES WITH RESPECT TO PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION LOST
PROFITS, INTERRUPTION OF BUSINESS, OR COST OF PROCUREMENT OF ANY SUBSTITUTE
GOODS OR SERVICES, REGARDLESS OF WHETHER SUCH PARTY HAS ADVANCE NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.

 

11.2                        Damages Limitation. [***], IN NO EVENT WILL EITHER
PARTY’S TOTAL CUMULATIVE LIABILITY TO THE OTHER PARTY ARISING OUT OF OR RELATED
TO THIS AGREEMENT EXCEED THE HIGHER OF (A) THE AMOUNTS PAID OR PAYABLE BY
CUSTOMER TO OPEN-SILICON UNDER THIS AGREEMENT, AND (B) AN AMOUNT EQUAL TO THE
NRE FEES PAID OR TO BE PAID BY CUSTOMER UNDER THIS AGREEMENT.

 

11.3                        Indemnity.  [***] WILL OPEN-SILICON BE OBLIGATED TO
INDEMNIFY CUSTOMER OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM ARISING OUT OF
OR RELATED TO THIS AGREEMENT.

 

11.4                        Limitations Essential.  THE PARTIES ACKNOWLEDGE THAT
THESE LIMITATIONS ON POTENTIAL LIABILITIES WERE AN ESSENTIAL ELEMENT IN SETTING
CONSIDERATION UNDER THIS AGREEMENT AND THAT, IN THE ABSENCE OF SUCH LIMITATIONS,
THE ECONOMIC TERMS OF THIS AGREEMENT WOULD BE SUBSTANTIALLY DIFFERENT. 
LIABILITY FOR DAMAGES SHALL BE LIMITED AND EXCLUDED, EVEN IF ANY EXCLUSIVE
REMEDY PROVIDED FOR IN THIS AGREEMENT FAILS OF ITS ESSENTIAL PURPOSE.

 

12.                               CONFIDENTIALITY AND PUBLICITY.

 

12.1                        Confidential Information.  “Confidential
Information” means all information, trade secrets, technology and other
materials disclosed or otherwise made available by one party (the “Discloser”)
to the other party (the “Recipient”), whether before, on or after the Effective
Date, (i) in a tangible form marked “Confidential”, “Proprietary” (or with
similar legend), (ii) in intangible form or orally and expressed as being
confidential at the time of disclosure and confirmed as being confidential in a
writing delivered to Recipient within thirty (30) days after initial disclosure,
or (iii) under circumstances indicating it is confidential or proprietary. 
Confidential Information may be owned by a third party, including a
Subcontractor or IP Provider.  Neither party will disclose this Agreement any
SOW or their terms, to any third party without the specific, written consent of
the other.  Without limiting the foregoing, Project Technology shall be deemed
Confidential Information of Customer.  Customer acknowledges that Project
Technology may include Confidential Information of Open-Silicon.

 

10

--------------------------------------------------------------------------------


 

12.2                        Duties in Respect of Confidential Information.

 

(a)                                  Recipient agrees not to use Confidential
Information or disclose such Confidential Information except as expressly
permitted under this Agreement or as expressly agreed in writing by the
Discloser.  Each party shall use Confidential Information disclosed to it solely
as permitted under this Agreement.  Subject to the following, Recipient agrees
to not disclose Confidential Information except to those employees and
contractors of Recipient who have agreed to be bound by confidentiality
obligations not less protective than that contained in this Agreement. Recipient
has the right to use and disclose Confidential Information reasonably in
connection with the exercise of its rights or performance of its obligations
under this Agreement, subject to confidentiality obligations no less protective
of such Confidential Information as the terms and conditions contained in this
Agreement.  Recipient shall exercise the same degree of care to prevent
unauthorized use or disclosure of Confidential Information as it takes to
preserve and safeguard its own confidential information of similar importance,
but in any event, no less than a reasonable degree of care.  Notwithstanding any
other provision of this Agreement or any SOW, Open-Silicon’s provision to
Customer of anything which contains confidential information or materials of
third parties is conditioned on Open-Silicon’s receipt of documentation showing
that such third parties permit Customer to receive such confidential information
or materials.

 

(b)                                  Open-Silicon agrees not to, directly or
indirectly (including, without limitation, through Subcontractors), [***]. 
Notwithstanding the provisions of Section 12.2(b), licensing of software and/or
technology that Open-Silicon makes generally available shall not be deemed a
violation of this provision even if such software and/or technology is used by
one of the enumerated companies or their affiliates in products Similar to the
Products. As used in this Section 12.2(b), “Similar” means identical to,
substantially similar to, or comprising the same form, fit and function as, the
Products.

 

12.3                        Compelled Disclosure.  If disclosure of Confidential
Information is required by applicable law: (i) the Parties shall use all legal
means available to minimize the disclosure to third parties of the Confidential
Information; (ii) the Recipient compelled to make disclosure shall inform the
Discloser at least ten (10) business days in advance of the disclosure or, if
such notice is impossible, as soon as possible; and (iii) the Recipient
compelled to make disclosure shall make reasonable efforts to give the
Disclosure a reasonable opportunity to review and comment upon the disclosure,
and any request for confidential treatment or a protective order pertaining
thereto, prior to making such disclosure, provided that it is not impracticable
to do so.

 

12.4                        Exceptions.  The Recipient shall be relieved of its
duties in respect of specific Confidential Information to the extent that any
such information: (a) falls into the public domain or becomes publicly known
through no fault of Recipient (or its personnel or Subcontractors); (b) becomes
known to Recipient, without restriction, from a third party through no breach of
trust or an obligation of confidentiality; and/or (c) was independently
developed by Recipient without use of the Confidential Information and by
employees or contractors of Recipient who had no access to any Confidential
Information of Discloser and have not been involved in performance of this
Agreement.  The burden of proof of the existence of an exception shall be on
Recipient. The Parties may disclose this Agreement and SOWs in confidence to
their respective legal counsel, accountants, bankers, and other similar
advisors, and financing sources, including potential acquirers or merger
partners, as necessary in connection with obtaining services from such third
parties or the negotiating of an acquisition or merger.

 

12.5                        Publicity.  Neither party may use the other party’s
name or trademarks in any type of advertisement materials, web sites, press
releases, interviews, articles, brochures, business cards, project reference or
client listings without the other’s prior written consent except as may be
required by law.

 

11

--------------------------------------------------------------------------------


 

13.                               INTELLECTUAL PROPERTY OWNERSHIP; LICENSING.

 

13.1                        Ownership of Pre-Existing Technology.  Other than
the rights expressly granted or assigned in this Section 13, Open-Silicon or its
licensors will own and retain all [***] to the Effective Date, or [***] of
performing any Services for Customer, including, without limitation: [***] and
(iii) [***].  Customer or its licensors shall own and retain all [***],
including, without limitation, [***].

 

13.2                        [***].  Customer shall solely and exclusively own
all [***] and Open-Silicon hereby irrevocably assigns, and agrees to assign, to
Customer all right, title and interest, including all [***], that Open-Silicon
may have in and to any [***].  Customer agrees that [***] created or developed
by Open-Silicon hereunder will not be used by Customer to [***] to a [***]
unless and until [***].

 

13.3                        Mask Ownership. [***] shall own the masks produced
in connection with the performance of this Agreement (including any SOW) and all
[***], subject to [***] of any [***] agrees that such masks shall not be used
for any purpose other than [***] unless otherwise agreed [***] shall destroy
such [***] and certify to [***] thereof.  Effective upon a [***] hereby
(a) [***] and (b) [***].

 

13.4                        Development License. [***] hereby grants to [***],
for the term of this Agreement, a [***] in the [***] and [***] to [***] the
[***] and [***] solely to [***] under the Agreement.

 

13.5                        License to Customer.  If Open-Silicon incorporates
any [***] (including any technology provided by IP Providers) in any [***],
Open-Silicon hereby grants, under any of Open-Silicon’s [***] therein (including
rights licensed to Open-Silicon from IP Providers), to Customer [***] to
(a) [***], and to [***] any products or services; and (b) [***] such [***].

 

13.6                        No Implied Licenses.  Except as expressly set forth
in this Agreement or any separate license agreement, the parties do not,
directly or by implication, by estoppel or otherwise, grant to each other any
rights or licenses, and neither party shall have any ownership rights in any
intellectual or tangible property of the other.  Any rights not expressly
granted hereunder are retained by their respective owner(s).

 

14.                               INDEMNIFICATION.

 

14.1                        Indemnification by Open-Silicon. [***], Open-Silicon
will defend or settle any third party claim, action, suit or proceeding brought
against Customer based upon a claim that the Services or Production Units, alone
and not in combination with any other product or service, constitute a direct
infringement of any patent (in effect as of the Effective Date) or copyright
issued under the laws of [***], and will pay all damages and costs finally
awarded against Customer in connection with such claim. Customer will:
(i) promptly notify Open-Silicon in writing of any such suit or proceeding,
(ii) provide Open-Silicon with sole control over the defense or settlement of
any such claim or action; and (iii) provide reasonable information and
assistance in the defense or settlement of any such claim or action. [***].
Open-Silicon shall obtain Customer’s prior written consent, which consent shall
not be unreasonably withheld, to any settlement of any third party claim,
action, suit or proceeding, except if the settlement is only for monetary
damages and contains a full release of Customer from the claim.

 

14.2                        Exclusions from Indemnification by Open-Silicon.  
Open-Silicon will not be liable for any expenses, damages, costs or losses
arising out of or resulting from any suit or proceeding based upon a claim of
intellectual property infringement to the extent arising from: (a) [***], or any
[***], or (b) any alleged [***].

 

12

--------------------------------------------------------------------------------


 

14.3                        Indemnification by Customer.  [***], Customer will
defend or settle any third party claim, action, suit or proceeding brought
against Open-Silicon based upon a claim of direct infringement of any patent (in
effect as of the Effective Date) or copyright issued under the laws of [***],
arising from: (a) [***], or (b) any [***], and will pay all damages and costs
finally awarded against Open-Silicon in connection with such claim. 
Open-Silicon will: (i) promptly notify Customer in writing of any such suit or
proceeding, (ii) provide Customer with sole control over the defense or
settlement of any such claim or action; and (iii) provide reasonable information
and assistance in the defense or settlement of any such claim or action. [***]. 
Customer shall obtain Open-Silicon’s prior written consent, which consent shall
not be unreasonably withheld, to any settlement of any third party claim,
action, suit or proceeding, except if the settlement is only for monetary
damages and contains a full release of Open-Silicon from the claim. 
Notwithstanding the foregoing, Customer reserves the right (but shall have no
obligation) to cancel the Project giving rise to a third party claim (or a
threat thereof), which may be subject to an indemnity obligation under this
Section 14.3.

 

14.4                        Exclusions from Indemnification by Customer. 
Customer will not be liable for any expenses, damages, costs or losses to the
extent arising out of or resulting from any suit or proceeding based upon a
claim of intellectual property infringement that (a) [***] and not in
combination with any other product or service constitute [***] (in effect as of
the Effective Date) or [***] as such under the [***].

 

14.5                        Entire Obligation; Exclusive Remedy.  The foregoing
states the entire obligation and exclusive remedy of each of the parties hereto
with respect to any alleged intellectual property infringement regarding any
Product, Intellectual Property Right, or Service furnished hereunder.

 

15.                               EXPORT.

 

Customer will not export, either directly or indirectly, any
Open-Silicon-furnished Technology or any Product or system incorporating such
Product without first obtaining any required license or other approval from the
Government of the country into which the technology or product is imported
(“Host Government”) or the U.S. Department of Commerce or any other agency or
department of the Host Government or the United States Government.

 

16.                               ELECTRONIC TRANSACTIONS.

 

16.1                        General.  Subject to the terms and conditions of
this Section 16.1, the parties agree to receive electronic documents and accept
electronic signatures relating to transactions contemplated by this Agreement,
including delivery releases, purchase orders, purchase order acknowledgments,
invoices and other transactions as may be agreed by the parties from time to
time.  Electronic documents and electronic signatures shall be a substitute for
paper-based documents and signatures, and the legal validity of a transaction
will not be denied on the ground that it is not in writing.  This Agreement may
not be amended or terminated by these means.

 

16.2                        Transmission of Electronic Documents.  All
electronic documents shall be transmitted through the use of EDI, XML or other
web-based transmission formats.  Electronic documents may be transmitted or
received electronically directly by the parties or through designated third
party communication network service providers with which either party may
contract.  Each party agrees to designate all transmissions as confidential and
protect all electronic documents from improper or unauthorized access in
accordance with Section 12 (“Confidentiality and Publicity”).  Information
contained in any electronic document or otherwise exchanged electronically
between the parties shall be considered the confidential information of the
disclosing party and shall be maintained in accordance with Section 12
(“Confidentiality and Publicity”).

 

13

--------------------------------------------------------------------------------


 

16.3                        “Electronic Signature” Defined.  For purposes of
this Agreement, an electronic signature shall mean information or data in
electronic form that is attached to or logically associated with an electronic
document and executed or adopted with the intent to sign the electronic
document.  An oral communication or a recording of an oral communication shall
not qualify as an electronic signature.  Nothing in this Section 16.3 shall be
construed to limit or otherwise affect the rights of either party to assert that
an electronic signature is a forgery, is used without authority, or otherwise is
invalid for reasons that would invalidate the effect of a signature in written
form.

 

17.                               GOVERNING LAW.

 

This Agreement is to be construed and interpreted according to the laws of the
State of Delaware, excluding its conflict of laws provisions that would require
the application of the laws of another state. THE PROVISIONS OF THE UNITED
NATIONS CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS AND THE
UNIFORM COMPUTER INFORMATION TRANSACTIONS ACT (UCITA) SHALL NOT APPLY TO THIS
AGREEMENT.

 

18.                               MISCELLANEOUS.

 

18.1                        Restricted Use.  Customer acknowledges and agrees
that the Products are not designed, intended, or certified for use in components
of systems intended for, or in relation to the operation of [***], or for any
other application in which the failure of the Product could create a situation
where [***] may occur, and Customer shall not use, sell, or otherwise distribute
the Products for said uses.

 

18.2                        Notices.  Unless otherwise stated herein, written
notices shall be delivered by hand, mail, fax, or email (with contemporaneous
delivery by one of the foregoing means) to the persons and at the addresses as
set forth below (in the case of Open-Silicon), or as set forth on the signature
page of the Agreement (in the case of Customer).  Either party may change its
address for receipt of notice to the other party by delivering written notice of
such change pursuant to this Section 18.2.

 

Open-Silicon, Inc.

490 N. McCarthy Blvd., Suite 220

Milpitas, CA 95035

Attn: Contract Management

 

18.3                        Force Majeure.  Except for the obligation to pay any
amounts when due, neither party will be liable for any failure to perform acts
due to unforeseen circumstances or causes beyond the parties’ reasonable
control. If any such circumstances occur, the affected party’s time for delivery
or other performance will be extended for a period equal to the duration of the
delay caused thereby, provided that the party affected by such circumstances or
causes uses commercially reasonable efforts to mitigate the effect of such
delay.  Either party may terminate this Agreement upon written notice if such
circumstances or causes delay any party’s performance under this Agreement by a
period of more than thirty (30) days.

 

18.4                        Assignment.  This Agreement will be binding upon and
inure to the benefit of the parties hereto and their permitted successors and
assigns.  Notwithstanding the foregoing, neither this Agreement, nor any rights
or obligations hereunder, may be assigned or otherwise transferred by either
party without the prior written consent of the other party, provided, however,
that either party may assign, without prior written consent all or any of its
rights or delegate all or any of its obligations under this Agreement to a
majority owned subsidiary of such party or to a third party in connection with
merger or the sale of all or substantially all of the assets or business to
which this Agreement relates.  Any other attempted assignment or transfer
without prior written consent will be voidable at the option of the
non-consenting party.

 

14

--------------------------------------------------------------------------------


 

18.5                        Subcontractors.  Customer acknowledges that in
performing the Services Open-Silicon may use Subcontractors to design,
manufacture and/or ship Products without Customer’s prior approval; provided
that Open-Silicon shall remain fully responsible and liable for the performance
of the Services and its other obligations under this Agreement, and any act or
omission of Open-Silicon’s Subcontractors (other than Subcontractors designated
by Customer in writing) shall constitute an act or omission of Open-Silicon, and
any act or omission by an such Subcontractors (other than Subcontractors
designated by Customer in writing) that would constitute a breach of the terms
and conditions of this Agreement if it were an act or omission by Open-Silicon
shall constitute a breach of this Agreement by Open-Silicon.  Notwithstanding
the foregoing, in the event that the SOW identifies a specific Subcontractor to
perform certain functions hereunder or requires that the Subcontractor for
certain functions will be mutually agreed upon by the parties, Open-Silicon may
not use another Subcontractor to perform such functions without obtaining
Customer’s prior written approval therefor.

 

18.6                        Counterparts.  This Agreement may be executed in
multiple counterparts, each of which will be deemed to be an original and all of
which will be deemed a single agreement.

 

18.7                        Construction.  The headings provided in this
Agreement are for convenience only and shall not be used in interpreting or
construing this Agreement.  For purposes of this Agreement, the term,
“including” means “including but not limited to”.

 

15

--------------------------------------------------------------------------------


 

18.8                        Independent Contractors.  The parties hereto are
independent contractors.  Nothing in this Agreement will be construed to make
the parties partners or joint venture or to make either party liable for the
obligations, acts, or activities of the other.

 

18.9                        Third Party Rights.  The provisions of this
Agreement are intended solely for the benefit of Customer and Open-Silicon, and
shall create no rights or obligations enforceable by any other party.
Notwithstanding the foregoing, to the extent that a third party is licensed
hereunder, such third party is a beneficiary of the provisions hereof that
related to such licensed rights.

 

18.10                 Rights and Remedies Cumulative.  Except as provided in
Section 10 (“Limited Product Warranty; Disclaimer”), the parties’ rights and
remedies under this Agreement are cumulative.  Each party acknowledges and
agrees that an actual or threatened breach of any of the provisions contained in
this Agreement may result in immediate, irreparable and continuing damage to the
non-breaching party for which there may be no adequate remedy at law, and the
non-breaching party may apply to any court of competent jurisdiction for
specific performance or injunctive relief to enforce or prevent any breach of
the provisions of this Agreement.

 

18.11                 Severability; Limitations Period.  If any provision of
this Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, invalid or unenforceable for any reason, then such provision will be
enforced to the maximum extent permissible under the circumstances so as to
effect the intent of the parties and the economic effect of the Agreement. 
Neither the legality, validity or enforceability of the remaining provisions
hereof nor the legality, validity, or enforceability of the provision at issue
in other circumstances will otherwise be affected or impaired thereby, and the
remainder of the provisions of this Agreement will remain in full force and
effect.  The parties will replace any unenforceable provision with a valid,
legal and enforceable provision that most early achieves the economic effect of
the unenforceable provision.  Without limiting the generality of the foregoing,
the parties agree that Section 11 (“Limitation of Liability”) will remain in
effect notwithstanding the illegality, invalidity, unenforceability, or failure
of the essential purpose of any provision in Section 10 (“Limited Product
Warranty; Disclaimer”).

 

18.12                 Entire Agreement.  This Agreement, including the exhibits
hereto and each SOW, contains the entire understanding between Customer and
Open-Silicon with respect to the subject matter hereof and merges and supersedes
all prior and contemporaneous agreements, dealings and negotiations.  Any
modification, alteration, or amendment to this Agreement will not be effective
unless made in writing, dated and signed by duly authorized representatives of
both parties. All rights and remedies, whether conferred hereunder, or by
operation of law, will be cumulative and may be exercised singularly or
concurrently.   Failure by either party to enforce a term will not be deemed a
waiver of future enforcement of that or any other term.  The following Exhibits
are hereby incorporated herein by this reference:  Exhibit A (“Statement of
Work”), Exhibit B-1 (“Prototype Approval Form”), Exhibit B-2 (“Release to
Production Form”), Exhibit C (“Engineering Change Order Process”), Exhibit D
(“Milestone Acknowledgement Letter”), and Exhibit E (“Die Banking”). In the
event of a conflict between the terms of this Agreement and any exhibit, the
terms of this Agreement will govern.  In the event of a conflict between
Exhibit A and a change order executed by parties, the change order will govern.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to enter into this Agreement, effective as of the Effective
Date.

 

OPEN-SILICON, INC.

 

NETLIST, INC.

(“OPEN-SILICON”)

 

(“CUSTOMER”)

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

OPEN-SILICON, INC.

[***]

 

18

--------------------------------------------------------------------------------


 

EXHIBIT B-1

OPEN-SILICON, INC.

PROTOTYPE APPROVAL

 

Customer:

 

Address:

 

 

 

Customer Agreement Number/Date (incorporated by reference):

 

 

Customer Part Number:

Project Code Name:

 

We have completed our evaluation of the prototypes for the above-referenced
part.  The part meets our requirements, and the part complies with the test
vectors to which we mutually agreed.

 

We formally approve the prototypes for the above-referenced part.

 

Approval:

ACKNOWLEDGED AND AGREED:

 

(Print or Type Customer Name)

 

 

 

 

 

By:

 

 

 

 

(Signature)

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT B-2

OPEN-SILICON, INC.

RELEASE TO PRODUCTION

 

Customer:

Address:

 

Customer Agreement Number/Date (incorporated by reference):

 

Customer Part Number:

Project Code Name:

 

We formally request that the part be released to production.

 

Approval:

ACKNOWLEDGED AND AGREED:

(Print or Type Customer Name)

 

 

By:

 

 

 

 

(Signature)

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

20

--------------------------------------------------------------------------------

 


 

EXHIBIT C

OPEN-SILICON, INC.

ENGINEERING CHANGE ORDER PROCESS

 

PURPOSE

 

To describe method to be used in accepting Engineering Change Orders from
Customers

 

SCOPE

 

This procedure applies to all designs that are in active execution phase.

 

PROCESS OWNER

 

The process is owned by the ASIC Program Manager (APM).   The release and any
subsequent changes to this procedure must have the approvals of the Director of
APM and Engineering.

 

APPLICABLE / REFERENCE DOCUMENTS

 

1.1                         OS-0027, List of Customer ECOs

 

DEFINITIONS

 

Customer:

That with whom a Statement of Work has been signed.

Project:

Work to be performed by Open-Silicon for such a customer

 

GENERAL POLICY PROCEDURE

 

ECO Description

 

Scope of work to be performed by Open-Silicon is dictated by the Statement of
Work document signed between Open-Silicon representative and Customer. Any
change to this scope of work which could result in change in effort and cost
shall be deemed as an Engineering Change Order (ECO) from the customer. Such
additional tasks shall only be undertaken by Open-Silicon after customer has
submitted a signed ECO Form provided by Open-Silicon.

 

ECO Types

 

ECOs can be filed for a variety of reasons. Some of the most common reasons for
filing an ECO are listed below:

 

·                                          Customer may want to change the scope
of work being performed. For example, a customer may decide to retain
Open-Silicon to undertake Part Qualification which may not be included in the
current SOW.

·                                          Customer may decide to change the
package of the device.

·                                          Customer may have a need to change
the IP being used in the design.

·                                          Customer may want to move out the
schedule due to their internal project delays.

·                                          Customer may want to change the
architecture of their device. This includes changes to device interfaces

·                                          Customer may want to change the
design center and/or design team working on the design

 

ECO parameters

 

All ECOs must be measurable. The ECO form shall have the following measurable
parameters (among other parameters):

 

·                                          Number of lines of code changed

 

21

--------------------------------------------------------------------------------


 

·                                          Number of gates modified

·                                          Number of nets touched

·                                          Number of memory elements (including
registers) impacted

·                                          Levels of Netlist hierarchy traversed
for the ECO

·                                          Time to implement changes

·                                          Cost in dollars to implement and
verify

·                                          Impact to schedule to implement

·                                          List of IPs whose
performance/characterization could be impacted

·                                          Die size impact to implement

·                                          Impact to package size and
performance

·                                          Expected design performance impact to
implement

·                                          ECO approval

 

ECO Forms shall be approved by Engineering and APM office for execution. APM
shall update schedule based on ECO impact and publish new date as POR to all.

 

Standard ECO Form

 

Project Name:

 

 

Dated:

 

 

ECO Number:

 

 

 

ECO Description

 

22

--------------------------------------------------------------------------------


 

Table 1: Type of ECO

 

Type

 

Description

 

Items Impacted

Change in scope of work

 

 

 

{SOW, Ts&Cs, Cost, etc.}

Change in design center

 

 

 

{Schedule, Cost, etc.}

Change in design team

 

 

 

{Schedule, Cost, etc.}

Change in design schedule

 

 

 

{Schedule, Cost, etc.}

Change in IP agreements

 

 

 

{SOW, Schedule, Cost, Ts&Cs, etc.}

Change in design architecture

 

 

 

{SOW, Schedule, Cost, etc.}

Change in package

 

 

 

{SOW, Schedule, Cost, etc.}

 

23

--------------------------------------------------------------------------------


 

Table 2: Design Change Details

 

Object

 

Details

 

Items Impacted

Additional Tasks being requested

 

 

 

{Characterization, Qual, SHL, etc.}

Lines of Code modified

 

 

 

{rtl, tests, test-benches, scripts etc.}

Gates modified/added/removed

 

 

 

{netlists, modules, verification scripts, etc.}

Nets touched

 

 

 

{netlists, modules, verification scripts, etc.}

Memory Elements (including registers) modified/added/removed

 

 

 

{netlists, modules, verification scripts, etc.}

Levels of netlist hierarchy traversed

 

 

 

{netlists, modules, verification scripts, etc.}

IPs whose performance/characterization could be impacted

 

 

 

{instance names, modes in which impact is observed, netlist}

Design performance impact

 

 

 

{timing, area, power, IR drop, EM etc.}

 

Table 3: Design ECO related Tasks

 

Task

 

Owner

 

Completed

 

Comments

Modified RTL Functionally Verified

 

 

 

 

 

 

RTL to Netlist Formally Verified

 

 

 

 

 

 

Modified design checked for performance deviation

 

 

 

 

 

 

Verified impact of modified design on IP

 

 

 

 

 

 

Verified impact of modified design on die size

 

 

 

 

 

 

Verified impact of modified design on package

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

Table 4: Cost of ECO

 

Function

 

Cost

 

Comments

Man Days required to Implement the ECO

 

 

 

 

Monetary Impact to existing agreement

 

 

 

 

Schedule Impact

 

 

 

 

 

This ECO is being approved for execution by the following representatives of
Open-Silicon and its Customer:

 

OPEN-SILICON, INC.

 

 

(“OPEN-SILICON”)

 

(“CUSTOMER”)

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT D

MILESTONE ACKNOWLEDGEMENT LETTER

 

[[CUSTOMER LETTERHEAD]]

 

Chief Financial Officer

Open-Silicon, Inc.

490 N. McCarthy Blvd., Suite 220

Milpitas, CA 95035

 

Dear Sir or Madam:

 

We acknowledge completion of milestone XX and all prior milestones.

 

Sincerely,

 

 

/s/

 

 

 

Officer of Customer

 

 

26

--------------------------------------------------------------------------------


 

Exhibit E

(“Die Banking”)

 

Open-Silicon will build and hold Product in a die bank for Customer under the
following additional terms and conditions:

 

1.               Open-Silicon will hold Products in a die bank in a quantity
equal to the greater of (a) the then-current Forecast, and (b) the cumulative
volume of wafers ordered that are produced into Production Units in the
preceding three (3) months.

 

2.               Customer will pay Open-Silicon for wafers to be held in die
bank (but not delivered to Customer), and for the completion of production of
die bank wafers (for delivery to Customer) according to the table set forth
below:

 

 

 

Per wafer deposited to die bank

 

Per Production Unit from die banked wafer

 

 

1/2 of part price as specified in SOW or any subsequent amendment that modifies
the part price stated therein times the number of expected yielded parts from
such deposited wafers

 

1/2 of part price as specified in SOW or any subsequent amendment that modifies
the part price stated therein; when all die banked wafers from a deposit have
been built out and shipped, any difference between the amounts invoiced and the
value of the part price times Production Units shipped shall be either invoiced,
or (if the invoices are in excess of such value) refunded.

 

3.               Open-Silicon will invoice Customer for die banked material at
the time such material is deposited into die bank, and for the completion of
production of die bank wafers at the same time that Production Units would be
invoiced under the Agreement.

 

4.               [***].

 

5.               After completion, Production Units made from die banked
material are not treated differently under the Agreement.

 

6.               No material shall remain in die bank longer than [***] without
the parties’ express agreement.  In the event that the parties make such
agreement, Customer acknowledges that [***] and extended warranty [***].

 

7.               Die bank inventory shall be handled on [***] basis, and to
facilitate this Open-Silicon may complete production of any and all wafers in
die bank to fulfill any Purchase Order for Production Units and deposit any and
all newly-fabricated wafers in die bank.

 

8.               Purchase Orders specifically for die bank material [***].

 

27

--------------------------------------------------------------------------------

 